MEMORANDUM **
Julian Cervantes-Villegas appeals from the guilty-plea conviction and 30-month sentence imposed for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss the appeal.
*650When Cervantes-Villegas entered into a plea agreement with the government, he waived his right to appeal from the district court’s entry of judgment and the imposition of a sentence provided that the sentence was consistent with his plea agreement. Because Cervantes-Villegas was sentenced within the terms of the plea agreement, we enforce the appeal waiver and dismiss this appeal. See United States v. Jeronimo, 398 F.3d 1149, 1153-55 (9th Cir.2005); see also United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.